                                                                         1
                                                                         2
                                                                         3
                                                                         4
                                                                         5
                                                                         6
                                                                         7
                                                                         8                           UNITED STATES DISTRICT COURT
                                                                         9                          CENTRAL DISTRICT OF CALIFORNIA
                                                                        10 DANIEL THOMAS, an individual,                   Case No. 2:20-cv-10967-GW-AFM
                                                                        11             Plaintiff,
                                                                                                                           [State Court Case No.:
                                                                        12 v.                                              56-2020-00546397-CU-IC-VTA]
                                                                        13 STATE FARM GENERAL
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE




                                                                           INSURANCE COMPANY, a California                 [PROPOSED] PROTECTIVE
                                                           SUITE 2800




                                                                        14 Corporation;                                    ORDER 1
                                                                        15              Defendant.
                                                                        16
                                                                        17
                                                                        18 1.        A.         PURPOSES AND LIMITATIONS
                                                                        19           Discovery in this action is likely to involve production of confidential,
                                                                        20 proprietary or private information for which special protection from public disclosure
                                                                        21 and from use for any purpose other than prosecuting this litigation may be warranted.
                                                                        22 Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                                                        23 following Stipulated Protective Order. The parties acknowledge that this Order does
                                                                        24 not confer blanket protections on all disclosures or responses to discovery and that
                                                                        25 the protection it affords from public disclosure and use extends only to the limited
                                                                        26
                                                                        27
                                                                             1
                                                                        28    This Stipulated Protective Order is based substantially on the model protective order
                                                                             provided under Magistrate Judge Alexander F. MacKinnon’s Procedures.
                                                                                                                       1
                                                                             LEGAL\52230520\1
                                                                         1 information or items that are entitled to confidential treatment under the applicable
                                                                         2 legal principles.
                                                                         3
                                                                         4        B.     GOOD CAUSE STATEMENT
                                                                         5        This action is likely to involve trade secrets, and other valuable research,
                                                                         6 development, commercial, financial, technical and/or proprietary information, as well
                                                                         7 as private personal information, for which special protection from public disclosure
                                                                         8 and from use for any purpose other than prosecution of this action is warranted. More
                                                                         9 specifically, this action may involve the production of State Farm’s electronic claim
                                                                        10 file system, which was created with considerable time and expense. Further, such
                                                                        11 materials were created and maintained for a business purpose, and contain unique
                                                                        12 information to State Farm. Additionally, such confidential and proprietary materials
                                                                        13 and information consist of, among other things, confidential business or financial
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 information, information regarding confidential business practices, or other
                                                                        15 confidential research, development, or commercial information (including
                                                                        16 information implicating privacy rights of third parties), private personal information,
                                                                        17 information otherwise generally unavailable to the public, or which may be privileged
                                                                        18 or otherwise protected from disclosure under state or federal statutes, court rules, case
                                                                        19 decisions, or common law. Accordingly, to expedite the flow of information, to
                                                                        20 facilitate the prompt resolution of disputes over confidentiality of discovery materials,
                                                                        21 to adequately protect information the parties are entitled to keep confidential, to
                                                                        22 ensure that the parties are permitted reasonable necessary uses of such material in
                                                                        23 preparation for and in the conduct of trial, to address their handling at the end of the
                                                                        24 litigation, and serve the ends of justice, a protective order for such information is
                                                                        25 justified in this matter. It is the intent of the parties that information will not be
                                                                        26 designated as confidential for tactical reasons and that nothing be so designated
                                                                        27 without a good faith belief that it has been maintained in a confidential, non-public
                                                                        28
                                                                                                                       2
                                                                         1 manner, and there is good cause why it should not be part of the public record of this
                                                                         2 case.
                                                                         3         C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                                                         4               SEAL
                                                                         5         The parties further acknowledge, as set forth in Section 12.3, below, that this
                                                                         6 Stipulated Protective Order does not entitle them to file confidential information
                                                                         7 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
                                                                         8 the standards that will be applied when a party seeks permission from the court to file
                                                                         9 material under seal.
                                                                        10         There is a strong presumption that the public has a right of access to judicial
                                                                        11 proceedings and records in civil cases. In connection with non-dispositive motions,
                                                                        12 good cause must be shown to support a filing under seal. See Kamakana v. City and
                                                                        13 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
                                                                        15 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
                                                                        16 cause showing), and a specific showing of good cause or compelling reasons with
                                                                        17 proper evidentiary support and legal justification, must be made with respect to
                                                                        18 Protected Material that a party seeks to file under seal. The parties’ mere designation
                                                                        19 of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
                                                                        20 submission of competent evidence by declaration, establishing that the material
                                                                        21 sought to be filed under seal qualifies as confidential, privileged, or otherwise
                                                                        22 protectable—constitute good cause.
                                                                        23         Further, if a party requests sealing related to a dispositive motion or trial, then
                                                                        24 compelling reasons, not only good cause, for the sealing must be shown, and the relief
                                                                        25 sought shall be narrowly tailored to serve the specific interest to be protected. See
                                                                        26 Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
                                                                        27 item or type of information, document, or thing sought to be filed or introduced under
                                                                        28 seal in connection with a dispositive motion or trial, the party seeking protection must
                                                                                                                        3
                                                                         1 articulate compelling reasons, supported by specific facts and legal justification, for
                                                                         2 the requested sealing order. Again, competent evidence supporting the application to
                                                                         3 file documents under seal must be provided by declaration.
                                                                         4        Any document that is not confidential, privileged, or otherwise protectable in
                                                                         5 its entirety will not be filed under seal if the confidential portions can be redacted. If
                                                                         6 documents can be redacted, then a redacted version for public viewing, omitting only
                                                                         7 the confidential, privileged, or otherwise protectable portions of the document, shall
                                                                         8 be filed. Any application that seeks to file documents under seal in their entirety
                                                                         9 should include an explanation of why redaction is not feasible.
                                                                        10
                                                                        11 2.     DEFINITIONS
                                                                        12        A.     Action: this pending federal lawsuit, entitled Daniel Thomas v. State
                                                                        13 Farm General Insurance Company, Case No. 2:20-cv-10967-GW-AFM.
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14        B.     Challenging Party: a Party or Non-Party that challenges the designation
                                                                        15 of information or items under this Order.
                                                                        16        C.     “CONFIDENTIAL” Information or Items: information (regardless of
                                                                        17 how it is generated, stored or maintained) or tangible things that qualify for protection
                                                                        18 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                                                        19 Cause Statement.
                                                                        20        D.     Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                                        21 support staff).
                                                                        22        E.     Designating Party: a Party or Non-Party that designates information or
                                                                        23 items that it produces in disclosures or in responses to discovery as
                                                                        24 “CONFIDENTIAL.”
                                                                        25        F.     Disclosure or Discovery Material: all items or information, regardless of
                                                                        26 the medium or manner in which it is generated, stored, or maintained (including,
                                                                        27 among other things, testimony, transcripts, and tangible things), that are produced or
                                                                        28 generated in disclosures or responses to discovery in this matter.
                                                                                                                       4
                                                                         1        G.     Expert: a person with specialized knowledge or experience in a matter
                                                                         2 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                         3 an expert witness or as a consultant in this Action.
                                                                         4        H.     House Counsel: attorneys who are employees of a party to this Action.
                                                                         5 House Counsel does not include Outside Counsel of Record or any other outside
                                                                         6 counsel.
                                                                         7        I.     Non-Party: any natural person, partnership, corporation, association or
                                                                         8 other legal entity not named as a Party to this action.
                                                                         9        J.     Outside Counsel of Record: attorneys who are not employees of a party
                                                                        10 to this Action but are retained to represent or advise a party to this Action and have
                                                                        11 appeared in this Action on behalf of that party or are affiliated with a law firm that
                                                                        12 has appeared on behalf of that party, and includes support staff.
                                                                        13        K.     Party: any party to this Action, including all of its officers, directors,
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                        15 support staffs).
                                                                        16        L.     Producing Party: a Party or Non-Party that produces Disclosure or
                                                                        17 Discovery Material in this Action.
                                                                        18        M.     Professional Vendors: persons or entities that provide litigation support
                                                                        19 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                        20 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                        21 and their employees and subcontractors.
                                                                        22        N.     Protected Material: any Disclosure or Discovery Material that is
                                                                        23 designated as “CONFIDENTIAL.”
                                                                        24        O.     Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                        25 from a Producing Party.
                                                                        26
                                                                        27 3.     SCOPE
                                                                        28        The protections conferred by this Stipulation and Order cover not only
                                                                                                                       5
                                                                         1 Protected Material (as defined above), but also (1) any information copied or extracted
                                                                         2 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                                                         3 Protected Material; and (3) any testimony, conversations, or presentations by Parties
                                                                         4 or their Counsel that might reveal Protected Material.
                                                                         5        Any use of Protected Material at trial shall be governed by the orders of the
                                                                         6 trial judge. This Order does not govern the use of Protected Material at trial.
                                                                         7
                                                                         8 4.     DURATION
                                                                         9        Once a case proceeds to trial, information that was designated as
                                                                        10 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
                                                                        11 as an exhibit at trial becomes public and will be presumptively available to all
                                                                        12 members of the public, including the press, unless compelling reasons supported by
                                                                        13 specific factual findings to proceed otherwise are made to the trial judge in advance
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
                                                                        15 showing for sealing documents produced in discovery from “compelling reasons”
                                                                        16 standard when merits-related documents are part of court record). Even after final
                                                                        17 disposition of this litigation, the confidentiality obligations imposed by this Order
                                                                        18 shall remain in effect until a Designating Party agrees otherwise in writing or a court
                                                                        19 order otherwise directs. Final disposition shall be deemed to be the later of (1)
                                                                        20 dismissal of all claims and defenses in this action, with or without prejudice; and (2)
                                                                        21 final judgment herein after the completion and exhaustion of all appeals, rehearings,
                                                                        22 remands, trials, or reviews of this action, including the time limits for filing any
                                                                        23 motions or applications for extension of time pursuant to applicable law.
                                                                        24
                                                                        25 5.     DESIGNATING PROTECTED MATERIAL
                                                                        26        A.     Exercise of Restraint and Care in Designating Material for Protection.
                                                                        27 Each Party or Non-Party that designates information or items for protection under this
                                                                        28 Order must take care to limit any such designation to specific material that qualifies
                                                                                                                      6
                                                                         1 under the appropriate standards. The Designating Party must designate for protection
                                                                         2 only those parts of material, documents, items or oral or written communications that
                                                                         3 qualify so that other portions of the material, documents, items or communications
                                                                         4 for which protection is not warranted are not swept unjustifiably within the ambit of
                                                                         5 this Order.
                                                                         6        Mass, indiscriminate or routinized designations are prohibited. Designations
                                                                         7 that are shown to be clearly unjustified or that have been made for an improper
                                                                         8 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                                         9 unnecessary expenses and burdens on other parties) may expose the Designating Party
                                                                        10 to sanctions.
                                                                        11        If it comes to a Designating Party’s attention that information or items that it
                                                                        12 designated for protection do not qualify for protection, that Designating Party must
                                                                        13 promptly notify all other Parties that it is withdrawing the inapplicable designation.
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14        B.       Manner and Timing of Designations. Except as otherwise provided in
                                                                        15 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                        16 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                        17 under this Order must be clearly so designated before the material is disclosed or
                                                                        18 produced.
                                                                        19        Designation in conformity with this Order requires:
                                                                        20                 1.   for information in documentary form (e.g., paper or electronic
                                                                        21 documents, but excluding transcripts of depositions or other pretrial or trial
                                                                        22 proceedings), that the Producing Party affix at a minimum, the legend
                                                                        23 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                                        24 contains protected material. If only a portion of the material on a page qualifies for
                                                                        25 protection, the Producing Party also must clearly identify the protected portion(s)
                                                                        26 (e.g., by making appropriate markings in the margins).
                                                                        27        A Party or Non-Party that makes original documents available for inspection
                                                                        28 need not designate them for protection until after the inspecting Party has indicated
                                                                                                                      7
                                                                         1 which documents it would like copied and produced. During the inspection and before
                                                                         2 the designation, all of the material made available for inspection shall be deemed
                                                                         3 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                                                         4 copied and produced, the Producing Party must determine which documents, or
                                                                         5 portions thereof, qualify for protection under this Order. Then, before producing the
                                                                         6 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
                                                                         7 to each page that contains Protected Material. If only a portion of the material on a
                                                                         8 page qualifies for protection, the Producing Party also must clearly identify the
                                                                         9 protected portion(s) (e.g., by making appropriate markings in the margins).
                                                                        10               2.    for testimony given in depositions that the Designating Party
                                                                        11 identifies the Disclosure or Discovery Material on the record, before the close of the
                                                                        12 deposition all protected material.
                                                                        13               3.    for information produced in some form other than documentary
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 and for any other tangible items, that the Producing Party affix in a prominent place
                                                                        15 on the exterior of the container or containers in which the information is stored the
                                                                        16 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                                        17 protection, the Producing Party, to the extent practicable, shall identify the protected
                                                                        18 portion(s).
                                                                        19        C.     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                        20 failure to designate qualified information or items does not, standing alone, waive the
                                                                        21 Designating Party’s right to secure protection under this Order for such material.
                                                                        22 Upon timely correction of a designation, the Receiving Party must make reasonable
                                                                        23 efforts to assure that the material is treated in accordance with the provisions of this
                                                                        24 Order.
                                                                        25
                                                                        26 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                        27        A.     Timing of Challenges. Any Party or Non-Party may challenge a
                                                                        28 designation of confidentiality at any time that is consistent with the Court’s
                                                                                                                       8
                                                                         1 Scheduling Order.
                                                                         2        B.     Meet and Confer. The Challenging Party shall initiate the dispute
                                                                         3 resolution process under Local Rule 37-1 et seq.
                                                                         4        C.     Joint Stipulation. Any challenge submitted to the Court shall be via a
                                                                         5 joint stipulation pursuant to Local Rule 37-2.
                                                                         6        D.     The burden of persuasion in any such challenge proceeding shall be on
                                                                         7 the Designating Party. Frivolous challenges, and those made for an improper purpose
                                                                         8 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                                         9 expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                                        10 or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                                        11 material in question the level of protection to which it is entitled under the Producing
                                                                        12 Party’s designation until the Court rules on the challenge.
                                                                        13
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                        15        A.     Basic Principles. A Receiving Party may use Protected Material that is
                                                                        16 disclosed or produced by another Party or by a Non-Party in connection with this
                                                                        17 Action only for prosecuting, defending or attempting to settle this Action. Such
                                                                        18 Protected Material may be disclosed only to the categories of persons and under the
                                                                        19 conditions described in this Order. When the Action has been terminated, a Receiving
                                                                        20 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                                        21        Protected Material must be stored and maintained by a Receiving Party at a
                                                                        22 location and in a secure manner that ensures that access is limited to the persons
                                                                        23 authorized under this Order.
                                                                        24        B.     Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                        25 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                        26 Receiving     Party    may     disclose   any    information    or   item    designated
                                                                        27 “CONFIDENTIAL” only to:
                                                                        28
                                                                                                                       9
                                                                         1               1.    the Receiving Party’s Outside Counsel of Record in this Action,
                                                                         2 as well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                         3 necessary to disclose the information for this Action;
                                                                         4               2.    the officers, directors, and employees (including House Counsel)
                                                                         5 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                         6               3.    Experts (as defined in this Order) of the Receiving Party to whom
                                                                         7 disclosure is reasonably necessary for this Action and who have signed the
                                                                         8 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                         9               4.    the court and its personnel;
                                                                        10               5.    court reporters and their staff;
                                                                        11               6.    professional jury or trial consultants, mock jurors, and
                                                                        12 Professional Vendors to whom disclosure is reasonably necessary for this Action and
                                                                        13 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14               7.    the author or recipient of a document containing the information
                                                                        15 or a custodian or other person who otherwise possessed or knew the information;
                                                                        16               8.    during their depositions, witnesses, and attorneys for witnesses, in
                                                                        17 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                                        18 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                                                                        19 will not be permitted to keep any confidential information unless they sign the
                                                                        20 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                                        21 agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                        22 deposition testimony or exhibits to depositions that reveal Protected Material may be
                                                                        23 separately bound by the court reporter and may not be disclosed to anyone except as
                                                                        24 permitted under this Stipulated Protective Order;
                                                                        25               9.    any mediator or settlement officer, and their supporting personnel,
                                                                        26 mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                        27
                                                                        28
                                                                                                                      10
                                                                         1 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                                         2        OTHER LITIGATION
                                                                         3        If a Party is served with a subpoena or a court order issued in other litigation
                                                                         4 that compels disclosure of any information or items designated in this Action as
                                                                         5 “CONFIDENTIAL,” that Party must:
                                                                         6               1.    promptly notify in writing the Designating Party. Such
                                                                         7 notification shall include a copy of the subpoena or court order;
                                                                         8               2.    promptly notify in writing the party who caused the subpoena or
                                                                         9 order to issue in the other litigation that some or all of the material covered by the
                                                                        10 subpoena or order is subject to this Protective Order. Such notification shall include
                                                                        11 a copy of this Stipulated Protective Order; and
                                                                        12               3.    cooperate with respect to all reasonable procedures sought to be
                                                                        13 pursued by the Designating Party whose Protected Material may be affected.
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14        If the Designating Party timely seeks a protective order, the Party served with
                                                                        15 the subpoena or court order shall not produce any information designated in this action
                                                                        16 as “CONFIDENTIAL” before a determination by the court from which the subpoena
                                                                        17 or order issued, unless the Party has obtained the Designating Party’s permission. The
                                                                        18 Designating Party shall bear the burden and expense of seeking protection in that court
                                                                        19 of its confidential material and nothing in these provisions should be construed as
                                                                        20 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                                        21 directive from another court.
                                                                        22
                                                                        23 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                                                                        24        IN THIS LITIGATION
                                                                        25               1.    The terms of this Order are applicable to information produced by
                                                                        26 a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                                        27 produced by Non-Parties in connection with this litigation is protected by the
                                                                        28
                                                                                                                      11
                                                                         1 remedies and relief provided by this Order. Nothing in these provisions should be
                                                                         2 construed as prohibiting a Non-Party from seeking additional protections.
                                                                         3               2.     In the event that a Party is required, by a valid discovery request,
                                                                         4 to produce a Non-Party’s confidential information in its possession, and the Party is
                                                                         5 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                         6 confidential information, then the Party shall:
                                                                         7                      (1)   promptly notify in writing the Requesting Party and the
                                                                         8 Non-Party that some or all of the information requested is subject to a confidentiality
                                                                         9 agreement with a Non-Party;
                                                                        10                      (2)   promptly provide the Non-Party with a copy of the
                                                                        11 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                                                                        12 reasonably specific description of the information requested; and
                                                                        13                      (3)   make the information requested available for inspection by
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 the Non-Party, if requested.
                                                                        15               3.     If the Non-Party fails to seek a protective order from this court
                                                                        16 within 14 days of receiving the notice and accompanying information, the Receiving
                                                                        17 Party may produce the Non-Party’s confidential information responsive to the
                                                                        18 discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                                        19 Party shall not produce any information in its possession or control that is subject to
                                                                        20 the confidentiality agreement with the Non-Party before a determination by the court.
                                                                        21 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                                        22 of seeking protection in this court of its Protected Material.
                                                                        23
                                                                        24 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                        25        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                        26 Protected Material to any person or in any circumstance not authorized under this
                                                                        27 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                        28 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                                                                                      12
                                                                         1 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                         2 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                                         3 and (d) request such person or persons to execute the “Acknowledgment and
                                                                         4 Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                         5
                                                                         6 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                         7        PROTECTED MATERIAL
                                                                         8        When a Producing Party gives notice to Receiving Parties that certain
                                                                         9 inadvertently produced material is subject to a claim of privilege or other protection,
                                                                        10 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                        11 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                        12 may be established in an e-discovery order that provides for production without prior
                                                                        13 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 parties reach an agreement on the effect of disclosure of a communication or
                                                                        15 information covered by the attorney-client privilege or work product protection, the
                                                                        16 parties may incorporate their agreement in the stipulated protective order submitted
                                                                        17 to the court.
                                                                        18
                                                                        19 12.    MISCELLANEOUS
                                                                        20        A.       Right to Further Relief. Nothing in this Order abridges the right of any
                                                                        21 person to seek its modification by the Court in the future.
                                                                        22        B.       Right to Assert Other Objections. By stipulating to the entry of this
                                                                        23 Protective Order, no Party waives any right it otherwise would have to object to
                                                                        24 disclosing or producing any information or item on any ground not addressed in this
                                                                        25 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                        26 ground to use in evidence of any of the material covered by this Protective Order.
                                                                        27        C.       Filing Protected Material. A Party that seeks to file under seal any
                                                                        28 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
                                                                                                                       13
                                                                         1 only be filed under seal pursuant to a court order authorizing the sealing of the specific
                                                                         2 Protected Material at issue. If a Party’s request to file Protected Material under seal is
                                                                         3 denied by the court, then the Receiving Party may file the information in the public
                                                                         4 record unless otherwise instructed by the court.
                                                                         5
                                                                         6 13.    FINAL DISPOSITION
                                                                         7        After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                         8 days of a written request by the Designating Party, each Receiving Party must return
                                                                         9 all Protected Material to the Producing Party or destroy such material, except in order
                                                                        10 to comply with laws or regulations concerning disclosure, or in the conduct of the
                                                                        11 Parties’ communications with attorneys, financial advisors or auditors or insurers, or
                                                                        12 in the conduct of the Parties’ business including without limitation disclosure by State
                                                                        13 Farm to its reinsurers, counsel, and auditors. As used in this subdivision, “all
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 Protected Material” includes all copies, abstracts, compilations, summaries, and any
                                                                        15 other format reproducing or capturing any of the Protected Material. Whether the
                                                                        16 Protected Material is returned or destroyed, the Receiving Party must submit a written
                                                                        17 certification to the Producing Party (and, if not the same person or entity, to the
                                                                        18 Designating Party) by the 60 day deadline that (1) identifies (by category, where
                                                                        19 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
                                                                        20 that the Receiving Party has not retained any copies, abstracts, compilations,
                                                                        21 summaries or any other format reproducing or capturing any of the Protected Material.
                                                                        22 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
                                                                        23 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                                                                        24 correspondence, deposition and trial exhibits, expert reports, attorney work product,
                                                                        25 and consultant and expert work product, even if such materials contain Protected
                                                                        26 Material. Any such archival copies that contain or constitute Protected Material
                                                                        27 remain subject to this Protective Order as set forth in Section 4 (DURATION).
                                                                        28        Moreover, nothing in this Protective Order disallows State Farm from
                                                                                                                       14
                                                                         1        (a) complying with any state or federal law or regulation, including reporting
                                                                         2 of information to a regulator or government entity as permitted and/or required by
                                                                         3 applicable state and federal law;
                                                                         4        (b) adding information discovered that it is relevant to a claim to the relevant
                                                                         5 electronic record in its electronic claim system;
                                                                         6        (c) disclosing evidence of a crime or fraud; retaining information necessary to
                                                                         7 meet mandated retention requirements; or
                                                                         8        (d) retaining copies of Protected Information that may exist on back-up media
                                                                         9 or other computer archive storage not regularly access by business users in the
                                                                        10 ordinary course provided that should a copy of the Confidential Information can be
                                                                        11 accessed it will not be used for a purpose inconsistent with this Order.
                                                                        12 14.    VIOLATION
                                                                        13        Any violation of this Order may be punished by appropriate measures
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 including, without limitation, contempt proceedings and/or monetary sanctions.
                                                                        15
                                                                        16 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                        17
                                                                        18 DATED: 5/13/2021                               _______________________________
                                                                                                                          HON. ALEXANDER F. MacKINNON
                                                                        19                                                United States Magistrate Judge
                                                                        20
                                                                        21
                                                                        22
                                                                        23
                                                                        24
                                                                        25
                                                                        26
                                                                        27
                                                                        28
                                                                                                                     15
                                                                         1                                        EXHIBIT A
                                                                         2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                         3
                                                                             I, ______________________________________ [print or type full name], of
                                                                         4
                                                                             _________________________________ [print or type full address], declare under
                                                                         5
                                                                             penalty of perjury that I have read in its entirety and understand the Stipulated
                                                                         6
                                                                             Protective Order that was issued by the United States District Court for the Central
                                                                         7
                                                                             District of California on [date] in the case of Daniel Thomas v. State Farm General
                                                                         8
                                                                             Insurance Company, Case No. 2:20-cv-10967-GW-AFM. I agree to comply with and
                                                                         9
                                                                             to be bound by all the terms of this Stipulated Protective Order and I understand and
                                                                        10
                                                                             acknowledge that failure to so comply could expose me to sanctions and punishment
                                                                        11
                                                                             in the nature of contempt. I solemnly promise that I will not disclose in any manner
                                                                        12
                                                                             any information or item that is subject to this Stipulated Protective Order to any
                                                                        13
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE




                                                                             person or entity except in strict compliance with the provisions of this Order. I further
                                                           SUITE 2800




                                                                        14
                                                                             agree to submit to the jurisdiction of the United States District Court for the Central
                                                                        15
                                                                             District of California for enforcing the terms of this Stipulated Protective Order, even
                                                                        16
                                                                             if such enforcement proceedings occur after termination of this action.
                                                                        17
                                                                             I hereby appoint _________________________              [print or type full name] of
                                                                        18
                                                                             ________________________________ [print or type full address and telephone
                                                                        19
                                                                             number] as my California agent for service of process in connection with this action
                                                                        20
                                                                             or any proceedings related to enforcement of this Stipulated Protective Order.
                                                                        21
                                                                             Date: ___________________
                                                                        22
                                                                             City and State where sworn and signed:
                                                                        23
                                                                             ________________________________________
                                                                        24
                                                                             Printed name:
                                                                        25
                                                                             _____________________________________________________________
                                                                        26
                                                                             Signature:
                                                                        27
                                                                             ________________________________________________________________
                                                                        28
                                                                                                                        16
                                                                             LEGAL\52230520\1
